INVESTMENT AGREEMENT


THIS INVESTMENT AGREEMENT (this “Agreement”) dated as of March 12, 2015, is
entered into between and among TETRIDYN SOLUTIONS, INC., a Nevada corporation
(“TetriDyn”), Antoinette Knapp Hempstead, an individual residing in Salt Lake
City, Utah, on behalf of herself and the estate of her late husband, David W.
Hempstead (the “Hempsteads”), and JPF VENTURE GROUP, INC., a Delaware
corporation (“JPF”), on the following:


Premises


A.           TetriDyn and OCEAN THERMAL ENERGY CORPORATION, a Delaware
corporation (“OTE”), entered into that certain AGREEMENT AND PLAN OF MERGER
(“Merger Agreement”), dated as of even date hereof, providing for TetriDyn’s
acquisition of OTE through the merger of a wholly owned subsidiary of TetriDyn
with and into OTE, which shall be the surviving corporation, in exchange for a
controlling block of common stock in TetriDyn (the “Merger”), for the purpose of
making OTE a wholly owned subsidiary of TetriDyn.


B.           The completion of the Merger and the consummation of the Merger
Agreement and the transactions contemplated therein is subject to certain
conditions as set forth in the Merger Agreement, including the issuance by the
California Department of Corporations (the “Department”) of a permit (the
“Permit”) pursuant to Section 25142 of the California Corporations Code to
provide an exemption from the securities registration and prospectus delivery
requirements pursuant thereto and pursuant to Section 3(a)(10) of the Securities
Act. It is impossible to assure that a permit will be issued or, if so, when.


C.           Pending the issuance of the Permit and the closing of the Merger
(the “Merger Closing”), TetriDyn desires to initiate an updated technical and
commercialization review of its intellectual properties with a view toward
possible broadened marketing introduction, address the potential resolution or
restructuring of legacy obligations, move toward bringing TetriDyn into current
compliance with its reporting obligations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and in general advance its business
activities while it prepares, files, and pursues to determination its
application for the Permit. OTE supports this effort of TetriDyn to undertake
the foregoing.


D.           Unless and until the Permit is issued, OTE and TetriDyn want to
preserve their independent corporate status and operations.  Accordingly, OTE
consents that an affiliate of a principal stockholder of OTE, JPF, may invest in
TetriDyn in accordance with the terms of this Agreement to provide TetriDyn with
the management and financial resources to proceed pending the completion or
termination of the Merger, and would not proceed with the Merger Agreement
without JPF’s investment and TetriDyn’s covenants as set forth in this
Agreement.


E.           JPF desires to enter into this Agreement to facilitate the Merger
and the combination of the business operations of TetriDyn and OTE, of which JPF
is an affiliate of a principal stockholder.


NOW, THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, and for and in consideration of the mutual promises and covenants set
forth in the Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.           Purchase and Sale of Stock.


(a)           Subject to the terms and conditions of this Agreement, JPF agrees
to purchase at the Investment Closing (as defined below), and TetriDyn agrees to
issue and sell to JPF at the Investment Closing: (i) 29,372,277 shares of common
stock, par value $0.001 per share (the “JPF Stock”) for the aggregate purchase
price of One Hundred Thousand Dollars ($100,000) (equivalent to a purchase price
of $0.003405 per share) (the “Purchase Price”) payable at the Investment
Closing, such JPF Stock representing a 55% ownership by JPF of all issued and
outstanding TetriDyn capital stock, based on 24,031,863 shares of common stock
issued and outstanding the date hereof immediately preceding the sale to JPF
pursuant hereto, resulting in 53,404,140 shares issued and outstanding after the
sale to JPF pursuant hereto; and (ii) a warrant (the “Warrant”) for the purchase
price of One Dollar ($1.00), such Warrant exercisable to purchase 1,033,585
shares of common stock of TetriDyn (the “Warrant Shares”) at a per share price
of $0.003 per share for a period of three (3) years commencing on the Merger
Closing, as more fully set forth in the Warrant to Purchase Common Stock in the
form attached hereto as Exhibit C and incorporated herein by this reference.
 
1
 
 

--------------------------------------------------------------------------------

 
(b)           The purchase and sale of the JPF Stock and the Warrant shall take
place by wire transfer of funds constituting the Purchase Price and concurrent
electronic or other delivery of the agreements and other documents described in
subsections (c), (d), (e) and (f), below (the “Investment Closing”).


(c)           At the Investment Closing, TetriDyn shall deliver to JPF the
Warrant and a certificate representing the JPF Stock being purchased thereby
against payment of the Purchase Price therefor by wire transfer to a
newly-established TetriDyn corporate bank account at Bank of America,
Centerville Road, Lancaster, Pennsylvania 17601 (the “New Account”).  The New
Account shall provide that all checks and other disbursements out of the New
Account shall require the signature approval of at least one (1) of the JPF
Designees (defined below).


(d)           At the Investment Closing but subject to the consummation of the
sale and purchase provided above, the board of directors of TetriDyn shall
deliver their written unanimous consent accepting the resignations,
sequentially, of Orville Hendrickson and Larry Ybarrondo as directors and
appointing in their stead, as designees of JPF, Jeremy P. Feakins and one (1)
other designee of JPF as members of the board of directors of TetriDyn (each, a
“JPF Designee”), all in such manner as may be appropriate to change the
composition of the board of directors without a stockholder vote.  Antoinette
Knapp Hempstead (“Hempstead”) shall remain an officer of TetriDyn and a member
of the TetriDyn board of directors at and as of the Investment Closing;
provided, however, that Hempstead shall at the Investment Closing execute and
deliver to counsel for OTE her resignations as President and any other officer
titles held and as a director with instructions that the same shall be deemed
delivered and effective upon either (a) the Merger Closing, or (b) in the event
OTE determines not to consummate the Merger, for any reason or no reason at all,
as indicated by written communication by OTE to TetriDyn.


(e)           At the Investment Closing, the Hempsteads shall assign, transfer,
and convey to JPF all of the obligations of TetriDyn to the Hempsteads as set
forth on Exhibit A attached hereto and incorporated herein by reference and as
evidenced by a formal Assignment substantially in the form of Exhibit B attached
hereto and incorporated herein by reference.


(f)           At the Investment Closing, all 1,200,000 shares of Series A
Preferred Stock (“Preferred Stock”) owned by Antoinette Knapp Hempstead and the
estate of David W. Hempstead shall have been contributed back to TetriDyn, such
Preferred Stock shall be cancelled by TetriDyn, and TetriDyn shall have approved
and filed with the Nevada Secretary of State an amendment to TetriDyn’s articles
of incorporation withdrawing the designation of rights, privileges, and
preferences authorizing the Preferred Stock.


2.           Representations and Warranties of TetriDyn.  As an inducement to
JPF to complete the investment under this Agreement, TetriDyn hereby
incorporates by reference the representations and warranties set forth in
Article III of the Merger Agreement and hereby expressly makes the same
representations and warranties set forth in such Article III to JPF, as if such
warranties and representations and warranties were set forth fully herein on the
date hereof and at the Investment Closing.


3.           Representations of JPF.  JPF hereby represents and warrants as
follows:


(a)   JPF has had sufficient interactions with management of TetriDyn and has
been provided with sufficient supporting documentation, including items such as
financial statements, financial projections, and a business case summary, which
JPF has read and understands, in order to make an informed investment
decision.  JPF is basing its decision to invest solely on the information
provided and has not relied on any other representations made by TetriDyn or any
of its affiliates.


(b)   JPF understands that an investment in the JPF Stock and the Warrant is
speculative and involves numerous significant risks, the occurrence of any one
of which could result in the loss of its entire investment.  JPF is fully
cognizant of and understands all of the risks relating to a purchase of the JPF
Stock and the Warrant, including those risks set forth in Section 4 below under
“Risk and Other Investment Factors.”
 
2
 
 

--------------------------------------------------------------------------------

 
(c)   JPF understands that TetriDyn will need to raise additional capital, which
will be dilutive to all Stockholders and would reduce JPF’s percentage ownership
in TetriDyn.


(d)   JPF understands that in order to attract and retain strategic new members
of the management team, TetriDyn may issue equity or options beyond what has
been reserved in the employee option pool, which would be dilutive to all
Stockholders and would reduce JPF’s percentage ownership in TetriDyn.


(e)           JPF’s overall commitment to investments that are not readily
marketable is not disproportionate to its individual net worth, and its
investment in the JPF Stock and the Warrant will not cause its overall
commitment to become excessive.


(f)   JPF has adequate means of providing for its financial requirements, both
current and anticipated, and has no need for liquidity in an investment in the
JPF Stock and the Warrant.


(g)           JPF was at no time solicited by any leaflet, public promotional
meeting, circular, newspaper or magazine article, internet contact, radio or
television advertisement, or any other form of general advertising or
solicitation in connection with the offer, sale, or purchase of the JPF Stock or
the Warrant through this Agreement.


(h)   JPF can bear and is willing to accept the economic risk of losing its
entire investment.


(i)   JPF is acquiring the JPF Stock and the Warrant for its own account and for
investment purposes only and has no present intention, agreement, or arrangement
for the distribution, transfer, assignment, resale, or subdivision of the JPF
Stock or the Warrant, either currently or after the passage of a fixed or
determinable period or on the occurrence or nonoccurrence of any predetermined
event or circumstance.


(j)   JPF has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
JPF Stock and the Warrant; and JPF has the ability to protect its own interests
in connection with this investment.


(k)   JPF is an “accredited investor” as defined under Rule 501 of Regulation D
of the Securities Act.


(l)   JPF understands the offering has not been registered under the Securities
Act and applicable state or other securities laws, that the each of the JPF
Stock, the Warrant and the Warrant Shares is subject to significant restrictions
on transfer under such securities laws, and that JPF cannot sell, distribute, or
otherwise transfer any of the JPF Stock, the Warrant or the Warrant Shares
unless the same is registered under the Securities Act and applicable state or
other securities laws or unless an exemption from registration is
available.  JPF may, therefore, be required to hold the JPF Stock, the Warrant
and the Warrant Shares for an indefinite period.


(m)         JPF acknowledges that neither the United States Securities and
Exchange Commission nor the securities commission of any state or other federal
agency has made any determination as to the merits of purchasing the JPF Stock
or the Warrant.


(n)   All information that JPF has provided to TetriDyn or its agents or
representatives concerning JPF’s suitability to invest in TetriDyn is complete,
accurate, and correct as of the date of the signature on the last page of this
Agreement, including information concerning JPF’s corporate financial affairs,
business position, and the knowledge and experience of JPF and its advisers.


4.           Additional Information.  JPF acknowledges that it has previously
been advised of the opportunity to review all of the pertinent facts concerning
TetriDyn and to obtain any additional information that it may request, to the
extent TetriDyn possesses or can obtain such information without unreasonable
effort and expense.  JPF has been provided with all materials and information
requested by him or its representatives, including any information requested to
verify any information furnished, and JPF has been provided the opportunity for
direct communication with TetriDyn and its representatives regarding the
purchase made hereby.
 
3
 
 

--------------------------------------------------------------------------------

 
5.           Representations Regarding Exemptions and Restrictions on Transfer.


(a)           In connection with JPF’s acquisition of the JPF Stock and the
Warrant, JPF represents that the JPF Stock and the Warrant are being acquired
without a view to, or for resale in connection with, any distribution of the JPF
Stock, the Warrant or the Warrant Shares or any interest therein without
registration or other compliance under the Securities Act and that JPF has no
direct or indirect participation in any such undertaking or in the underwriting
of such an undertaking.


(b)           JPF acknowledges that the JPF Stock, the Warrant and the Warrant
Shares must be held and may not be sold, transferred, or otherwise disposed of
for value unless subsequently registered under the Securities Act or an
exemption from such registration is available; TetriDyn is under no obligation
to register the JPF Stock, the Warrant or the Warrant Shares under the
Securities Act or under Section 12 of the Exchange Act, except as expressly
agreed to in writing by TetriDyn; no assurance is given that the exemption
provided by Rule 144 under the Securities Act or any other exemption will be
available; and the certificates representing the JPF Stock and the Warrant
Shares will bear a legend so restricting the sale of such shares.


(c)           JPF understands that the JPF Stock, the Warrant and the Warrant
Shares have not been registered, but are being acquired by reason of a specific
exemption under the Securities Act as well as under certain state statutes for
transactions by an issuer not involving any public offering and that any
disposition of the JPF Stock, the Warrant or the Warrant Shares may, under
certain circumstances, be inconsistent with this exemption and may make JPF an
“underwriter” within the meaning of the Securities Act.


(d)           JPF understands that the resale of the JPF Stock, the Warrant and
the Warrant Shares must be effected in reliance on exemptions from registration
under the Securities Act and applicable state securities laws.  JPF understands
that such an exemption may not be available and, in such case, JPF would not be
able to resell the JPF Stock, the Warrant or the Warrant Shares held.


6.           Risk and Other Investment Factors.  Investing in JPF Stock and the
Warrant involves a high degree of risk.  Notwithstanding the continuing efforts
by TetriDyn’s directors and others, and although it has maintained operations
and efforts to commercialize its business activities, to date it has been unable
to do so which makes it difficult for it or any potential investor to
exhaustively catalog and understand all risk factors, which itself may prove to
be a significant risk.  TetriDyn cannot assure that all material factors, risks,
uncertainties, or pitfalls have been considered.


7.           Additional Covenants of JPF.  JPF shall cause TetriDyn to utilize
the Purchase Price in part, and complete the following:


(a)           TetriDyn will promptly, but in any event within 10 days after the
Investment Closing, and upon its receipt of invoices or other supporting
documentation therefor, pay to:


(i)           the applicable credit card creditor approximately $33,200, plus
accrued interest, due on the personal credit cards of TetriDyn’s current
president, Antoinette Knapp Hempstead, for business expenses of TetriDyn, as set
forth in TetriDyn Schedule 4.07 to the Merger Agreement;


(ii)          reimburse Antoinette Knapp Hempstead for her actual payments to
Southeast Idaho Council of Governments, Inc. (“SICOG”) and the Eastern Idaho
Development Corp. (“EIDC”) as guarantor of payments due from TetriDyn on loans
from such creditors after March 1, 2015; and


(iii)         Kruse Landa Maycock and Ricks, LLC, the sum of $15,000 for
professional services rendered and costs advanced, with the balance of $26,587
as of January 31, 2015, plus additional amounts billed until the Merger Closing,
payable by TetriDyn in installments of $5,000 per month commencing within 30
days after such closing, until paid, with the unpaid balance accelerated and
payable immediately from its first equity financing exceeding $1.0 million or
completion of funding for the Baha Mar property.
 
4
 
 

--------------------------------------------------------------------------------

 


(b)           Commencing on the Investment Closing, TetriDyn shall timely pay
the amounts, not to exceed $2,600 in arrears and $1,300 per month commencing in
April 2015 arranged by Antoinette Knapp Hempstead to cure the default on the
loans from SICOG and EIDC.  TetriDyn will promptly, but in any event within 30
days after the Investment Closing, seek to restructure the indebtedness to SICOG
and EIDC as set forth in TetriDyn Schedule 4.07 to the Merger Agreement by
paying an initial amount and restructuring the payment of the balance on terms
acceptable to TetriDyn, effective on the Merger Closing.  To facilitate such
restructuring, JPF will provide its accommodation guarantee of TetriDyn’s
obligations to such creditors, effective on the closing of the Merger.


(c)           TetriDyn shall authorize and pursue to completion at the earliest
practicable date audited financial statements for TetriDyn for the years ended
December 31, 2012, 2013, and 2014; audited financial statements for OTE for the
year ended December 31, 2014, in each case with an unqualified opinion thereon
by a firm of independent certified public accounts; and pro forma financial
statements providing the required information to be included in Periodic Reports
required to be filed by TetriDyn.  Parallel with the completion of the foregoing
financial statements, TetriDyn will prepare or cause to be prepared all other
Periodic Reports required to be completed in order for TetriDyn to become
current in filing its Periodic Reports at the earliest practicable date.


(d)           TetriDyn shall promptly make available to the new directors and
officers of TetriDyn and their consultants and other advisers the proprietary
information, technical data, trade secrets or know-how, including research,
product plans, products, methodologies, services, customer lists and customers,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information, whether in writing, orally or by
drawings or observation of parts or equipment (the “Information”), all with a
view toward enabling such new directors and officers to evaluate on behalf of
TetriDyn the success of current marketing efforts and operational experience to
optimize commercialization of TetriDyn’s products marketed under the “Silver
Key” name to  healthcare markets.


8.           Cancellation of JPF Stock.  At the Merger Closing pursuant to the
Merger Agreement, JPF shall deliver to TetriDyn for cancellation all of the
shares of JPF Stock purchased by JPF pursuant to this Agreement, and TetriDyn
shall promptly upon such delivery cancel such shares of JPF Stock and return
them to the status of authorized but unissued shares.  TetriDyn agrees to
indemnify and pay, on a gross-up basis, any tax obligation incurred by JPF as a
result of its acquisition and subsequent return for cancellation of the JPF
Stock.


9.           Governing Law.  The validity, construction, and performance of this
Agreement, and any claims, actions, suits, litigation, proceedings,
arbitrations, or investigations arising out of or relating to this Agreement,
shall be governed by the laws of the state of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether the state of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  Each party hereby consents to
service of process by overnight courier by a recognized national courier service
at the address to which notices are to be given.


10.         Attorneys’ Fees.  If any claim, action, suit, litigation,
proceeding, arbitration, or investigation is commenced by either party
concerning this Agreement, the nonprevailing party shall immediately, but in any
event within 30 days after being incurred or the determination of the identity
of prevailing party, which is later, pay to the prevailing party reasonable
attorneys’ fees and costs and expenses, including those of appeal and not
limited to taxable costs, incurred by the prevailing party, in addition to all
other remedies to which the prevailing party may be entitled.  If a claim,
action, suit, litigation, proceeding, arbitration, or investigation asserted by
a third party against either party arises from an action or omission by the
other, the party responsible for the action or omission shall be the
nonprevailing party and the other party shall be the prevailing party for
purposes of the foregoing sentence.


11.         Waiver and Amendment.  This Agreement may be amended, supplemented,
modified, and/or rescinded only through an express written instrument signed by
all parties or their respective successors and permitted assigns.  Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a further or continuing
waiver of any preceding or succeeding breach of the same or any other
provision.  The consent by one party to any act for which such consent was
required shall not be deemed to imply consent or waiver of the necessity of
obtaining such consent for the same or similar acts in the future, and no
forbearance by a party to seek a remedy for noncompliance or breach by another
party shall be construed as a waiver of any right or remedy respecting such
noncompliance or breach.
 
5
 
 

--------------------------------------------------------------------------------

 
12.         Assignment.  Neither this Agreement nor any interest herein shall be
assignable (voluntarily, involuntarily, or by judicial process, operation of
law, or otherwise), in whole or in part, by any party without the prior written
consent of all other parties.


13.         Successors and Assigns.  Each of the terms, provisions, and
obligations of this Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the parties and their respective legal
representatives, successors, and permitted assigns.


14.         Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made as of the date so delivered, if personally delivered; as of the date so
sent, if sent by electronic mail and receipt is acknowledged by the recipient;
one day after the date so sent, if delivered by overnight courier service; or
three days after the date so mailed, if mailed by certified mail, return receipt
requested, addressed as follows:


If to JPF, to:                                           JPF Venture Group, Inc.
800 South Queen Street
Lancaster, Pennsylvania 17603
Email: jeremy@jpfeakins.com


with a copy to:                                      John P. Cleary
Procopio Cory Hargreaves & Savitch LLP
12544 High Bluff Drive, Suite 300
San Diego, CA 92130
Email: John.cleary@procopio.com


If to TetriDyn or Hempsteads:           Antoinette Hempstead
6759 S Valence Lane
West Jordan, UT  84084
Email: toni.hempstead@gmail.com


with a copy to:                                      James R. Kruse
Kruse Landa Maycock & Ricks, LLC
136 East South Temple, 21st Floor
Salt Lake City, UT 84111
Email: jkruse@klmrlaw.com


Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


15.         No Finder’s Fees.  Each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction.  JPF agrees to indemnify and to hold harmless the TetriDyn from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which JPF or any of
its officers, employees, or representatives is responsible.  TetriDyn agrees to
indemnify and hold harmless JPF from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which TetriDyn or any of its officers, employees or
representatives is responsible.


16.         Cumulative Remedies.  No remedy made available hereunder by any of
the provisions of this Agreement is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law, in
equity, by statute, or otherwise.


17.         Warranty of Authority.  Each of the individuals signing this
Agreement on behalf of a party hereto warrants and represents that such
individual is duly authorized and empowered to enter into this Agreement and
bind such party hereto.
 
6
 
 

--------------------------------------------------------------------------------

 

 
18.         Counterparts; Form of Signature.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute a single agreement.  Counterpart signatures of
this Agreement that are manually signed and delivered by facsimile transmission,
by a uniquely marked computer-generated signature, or by other electronic
methods, shall be deemed to constitute signed original counterparts hereof and
shall bind the parties signing and delivering in such manner and shall be the
same as the delivery of an original.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




JPF VENTURE GROUP, INC.




By: /s/ Jeremy P. Feakins
Name: Jeremy P. Feakins
Its: Chief Executive Officer


TETRIDYN SOLUTIONS, INC.




By: /s/ Antoinette Knapp Hempstead
Name: Antoinette Knapp Hempstead
Its: President




Antoinette Knapp Hempstead




By: Antoinette Knapp Hempstead
On behalf of herself and the estate of her late husband, David W. Hempstead
 
7
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


OBLIGATIONS OF TETRIDYN TO THE HEMPSTEADS


Promissory Notes:*
 
Hempstead Loan #1
$   50,000
Hempstead Loan #2
50,000
Hempstead Loan #3
50,000
Hempstead Loan #4
25,000
Hempstead Loan #5
25,000
Hempstead Loan #6
25,000
Hempstead Loan #7
25,000
Hempstead Loan #8
25,000
Hempstead Loan #9
25,000
Hempstead Loan #10
15,000
Hempstead Loan #11
5,000
Hempstead Loan #12
246
 
$320,246.00
As reflected on TetriDyn’s balance sheet as of 12/31/14:
 
Hempstead loan interest to December 31, 2014
74,134
Payroll liabilities
213,436
 
287,570
   
Total
$607,816

_______________
* The listed promissory notes, including accrued interest, have been
consolidated into a single Consolidated Promissory Note dated as of December 31,
2014, bearing interest at 6% per annum, a copy of which is attached to the
Assignment as Appendix I.
 
A-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


ASSIGNMENT


FOR $10.00 AND OTHER GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy
of which are hereby acknowledged, ANTOINETTE KNAPP HEMPSTEAD, an individual
residing in Salt Lake County, Utah, on behalf of herself and the estate of her
late husband, DAVID W. HEMPSTEAD, and each of them (“Assignors”), hereby assign,
convey, set over, and transfer unto JPF VENTURE GROUP, INC., a Delaware
corporation (“Assignee”), all of the right, title, and interest of Assignors in
and to the obligations to Assignors from TetriDyn Solutions, Inc., a Nevada
corporation (the “Company”), evidenced by that certain Consolidated Promissory
Note dated December 31, 2014, a true and correct copy of which is attached
hereto and incorporated herein by this reference as Appendix I, including all
interest accrued and unpaid thereon, and open account payroll liabilities
aggregating $213,436 as of December 31, 2014, as reflected on the Company’s
balance sheet as of such date, to have and to hold such obligations payable to
Assignors unto Assignee forever, with the full power and authority to sue for
and collect the same, in the name, place, and stead of Assignors or otherwise.


The within assignment is made without warranty or representation, except against
claims arising by, through, or under Assignors.


DATED this 12th day of March, 2015.
 

               
Antoinette Knapp Hempstead, an individual
         
ESTATE OF DAVID W. HEMPSTEAD
             
By:           Antoinette Knapp Hempstead
Personal Representative of the Estate
 

 
B-1
 
 

--------------------------------------------------------------------------------

 
 
 
 
Appendix I to Assignment


CONSOLIDATED PROMISSORY NOTE

 

$394,350   Salt Lake City, Utah  December 31, 2014

 


FOR VALUE RECEIVED, the undersigned, TetriDyn Solutions, Inc. (“Maker”), a
Nevada corporation whose mailing address and principal office is
______________________________________, USA, hereby promises to pay to David and
Antoinette Hempstead (jointly “Payee”), whose mailing address is 6759 S Valence
Lane, West Jordan, Utah 84084, the principal sum of THREE HUNDRED TWENTY
THOUSAND, TWO HUNDRED FORTY DOLLARS AND NO CENTS ($320,246), plus accrued but
unpaid interest as of the date hereof of SEVENTY FOUR THOUSAND, ONE HUNDRED
THIRTY FOUR DOLLARS AND NO CENTS ($74,134), for an aggregate of THREE HUNDRED
NINETY FOUR THOUSAND, THREE HUNDRED EIGHTY DOLLARS AND NO CENTS ($394,380) as of
the date hereof, in lawful money of the United States of America for payment of
private debts, together with interest (calculated on the basis of the actual
number of days elapsed but computed as if each year consisted of 360 days) on
the unpaid principal balance from time to time outstanding at a rate, except as
otherwise provided in this Note, of six percent (6%) per annum.


1.           Payments.  All unpaid principal and all accrued and unpaid interest
shall be due and payable within 90 days after demand.


2.           Time and Place of Payment.  If any payment falls due on a day that
is considered a legal holiday in the state of Delaware, Maker shall be entitled
to delay such payment until the next succeeding regular business day, but
interest shall continue to accrue until the payment is in fact made.  Each
payment or prepayment hereon must be paid at the office of Payee set forth above
or at such other place as the Payee or other holder hereof may, from time to
time, designate in writing.


3.           Prepayment.  Maker reserves the right and privilege of prepaying
this Note in whole or in part, at any time or from time to time, upon 30 days’
written notice, without premium, charge, or penalty.  Prepayments on this Note
shall be applied first to accrued and unpaid interest to the date of such
prepayment, next to expenses for which Payee is due to be reimbursed under the
terms of this Note, and then to the unpaid principal balance hereof.


4.           Conversion.  Subject to and in compliance with the provisions
contained herein, the holder of this Note is entitled, at such holder’s option,
at any time prior to maturity, or in the case this Note or some portion hereof
shall have been called for prepayment prior to such date, then in respect of
this Note or such portion hereof, until and including, but not after, the close
of business within 30 days after the date of notice of prepayment, to convert
this Note (or any portion of the principal amount hereof or accrued and unpaid
interest hereon) into fully paid and nonassessable shares (calculated as to each
conversion to the nearest share) of common stock, par value $0.0001 per share,
of Maker (the “Shares”) at the rate of one share for each $0.025 of principal
amount of this Note, by surrender of this Note, duly endorsed (if so required by
Maker) or assigned to Maker or in blank, to Maker at its offices, accompanied by
written notice to Maker, in the form set forth below, that the holder hereof
elects to convert this Note or, if less than the entire principal amount hereof
is to be converted, the portion thereof to be converted.  On conversion, no
adjustment for interest is to be made, but if any holder surrenders this Note
for conversion between the record date for the payment of an installment of
interest and the next interest payment date, the holder of such Note when
surrendered for conversion shall be entitled to payment of the interest thereon
from the last preceding record date for interest through the date of conversion
which the registered holder is entitled to receive on such conversion date.  No
fractions of Shares will be issued on conversion, but instead of any fractional
interest, Maker will pay cash adjustments as provided herein.  The exercise
price shall be appropriately adjusted in the event of any stock splits, reverse
split, merger, consolidation, conversion, or any similar change in Maker’s
common stock.  The conversion price and number of shares issuable on conversion
of this Note shall be appropriately adjusted in the event of any split,
reverse-split, conversion, or similar change in Maker’s common stock.
 
B-2
 
 

--------------------------------------------------------------------------------

 
5.           Default.


(a)           Without notice or demand (which are hereby waived), the entire
unpaid principal balance of, and all accrued interest on, this Note shall
immediately become due and payable at the option of the holder hereof upon the
occurrence of one or more of the following events of default (“Events of
Default”):


(i)           the failure or refusal of Maker to pay principal of or interest on
this Note within 10 days of when the same becomes due in accordance with the
terms hereof;


(ii)           the failure or refusal of Maker punctually and properly to
perform, observe, and comply with any covenant or agreement contained herein,
and such failure or refusal continues for a period of 30 days after Maker has
(or, with the exercise of reasonable investigation, should have) notice hereof;


(iii)         Maker shall: (1) voluntarily seek, consent to, or acquiesce in the
benefit or benefits of any Debtor Relief Law (defined hereinafter); or
(2) become a party to (or be made the subject of) any proceeding provided for by
any Debtor Relief Law, other than as a creditor or claimant, that could suspend
or otherwise adversely affect the Rights (defined hereinafter) of Payee granted
herein (unless, in the event such proceeding is involuntary, the petition
instituting same is dismissed within 60 days of the filing of same).  “Debtor
Relief Law” means the Bankruptcy Code of the United States of America and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar Laws from time to time in effect affecting the Rights of creditors
generally.  “Rights” means rights, remedies, powers, and privileges.  “Laws”
means all applicable statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of any state, commonwealth, nation, territory,
possession, county, parish, municipality, or Tribunal.  “Tribunal” means any
court or governmental department, commission, board, bureau, agency, or
instrumentality of the United States or of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted and/or existing;


(iv)        the failure to have discharged within a period of 30 days after the
commencement thereof any attachment, sequestration, or similar proceeding
against any of the assets of Maker, or the loss, theft, or destruction of, or
occurrence of substantial damage to, a material part of the assets of Maker,
except to the extent adequately covered by insurance; and


(v)         Maker fails to pay any money judgment against it at least 10 days
prior to the date on which any of Maker’s assets may be lawfully sold to satisfy
such judgment.


(b)           If any one or more of the Events of Default specified above shall
have happened, the holder of this Note may, at the holder’s option: (i) declare
the entire unpaid balance of principal of and accrued interest on this Note to
be immediately due and payable without notice or demand; (ii) offset against
this Note any sum or sums owed by the holder hereof to Maker; (iii) reduce any
claim to judgment; (iv) foreclose all liens and security interests securing
payment thereof or any part thereof; and (v) proceed to protect and enforce its
rights either by suit in equity and/or by action of law or by other appropriate
proceedings, whether for the specific performance of any covenant or agreement
contained in this Note, or in aid of the exercise granted by this Note of any
right, or to enforce any other legal or equitable right or remedy of the holder
of this Note.


6.           Cumulative Rights.  No delay on the part of the holder of this Note
in the exercise of any power or right or single partial exercise of any such
power or right under this Note, or under any other instrument executed pursuant
hereto, shall operate as a waiver thereof.  Enforcement by the holder of this
Note of any security for the payment hereof shall not constitute any election by
it of remedies so as to preclude the exercise of any other remedy available to
it.
 
B-3
 
 

--------------------------------------------------------------------------------

 
7.           Collection Costs.  If this Note is placed in the hands of an
attorney for collection, or if it is collected through any legal proceeding at
law or in equity or in bankruptcy, receivership, or other court proceedings,
Maker agrees to pay all costs of collection, including court costs and
reasonable attorney’s fees of the Payee.


8.           Waiver.  Maker, and each surety, endorser, guarantor, and other
party liable for the payment of any sums of money payable on this Note, jointly
and severally waive presentment and demand for payment, protest, and notice of
protest and nonpayment, or other notice of default, except as specified herein,
and agree that their liability on this Note shall not be affected by any renewal
or extension in the time of payment hereof or in any indulgences, or by any
partial payment, any release, or change in any security for the payment of this
Note, before or after maturity, regardless of the number of such renewals,
extensions, indulgences, releases, or changes.


9.           Notices.  Any notice, demand, request, or other communication
permitted or required under this Note shall be in writing and shall be deemed to
have been given as of the date so delivered, if personally served; as of the
date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or three days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
to Maker at its address on the first page.


10.         Successor and Assigns.  All of the covenants, stipulations,
promises, and agreements in this Note contained by or on behalf of Maker shall
bind its successors and assigns, whether so expressed or not; provided, however,
that neither Maker nor Payee may, without the prior written consent of the
other, assign any rights, powers, duties, or obligations under this Note.


11.         Headings.  The headings of the sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.


12.         Applicable Law.  This Note is being executed and delivered, and is
intended to be performed, in the state of Delaware, and the substantive laws of
such state shall govern the validity, construction, enforcement, and
interpretation of this Note, except insofar as federal laws shall have
application.


13.         Consolidated Note.  This Note consolidates the obligations evidenced
by the following referenced promissory notes, which are hereby cancelled and
deemed null and void and merged with and into this instrument:


Hempstead Loan #1
$   50,000
Hempstead Loan #2
50,000
Hempstead Loan #3
50,000
Hempstead Loan #4
25,000
Hempstead Loan #5
25,000
Hempstead Loan #6
25,000
Hempstead Loan #7
25,000
Hempstead Loan #8
25,000
Hempstead Loan #9
25,000
Hempstead Loan #10
15,000
Hempstead Loan #11
5,000
Hempstead Loan #12
246
 
$320,246.00



14.         Security.  This Note is unsecured.
 
B-4
 
 

--------------------------------------------------------------------------------

 


EXECUTED effective the year and date first above written.
 
 


 

  TETRIDYN SOLUTIONS, INC.                     By:         Orville Hendrickson,
Director                     By:         Larry Ybarrondo, Director  

 
B-5

 
 

--------------------------------------------------------------------------------

 




EXHIBIT C




 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (I) PURSUANT TO REGISTRATION UNDER
THE ACT OR (II) IN COMPLIANCE WITH AN EXEMPTION THEREFROM AND ACCOMPANIED, IF
REQUESTED BY THE COMPANY, WITH AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT SUCH TRANSFER IS BEING MADE IN COMPLIANCE WITH AN
EXEMPTION THEREFROM (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF THE HOLDER).
 




 
TETRIDYN SOLUTIONS, INC.


 
WARRANT TO PURCHASE COMMON STOCK
 




 
FOR VALUE RECEIVED, TETRIDYN SOLUTIONS, INC., a Nevada corporation (the
“Company”), hereby grants to JPF VENTURE GROUP, INC., a Delaware corporation
(“Holder”), the right to purchase 1,033,585 shares of the Common Stock of the
Company, which equals 1% of the Company’s fully-diluted capital stock of the
Company immediately after the closing of the merger (the “Merger”) by and
between the Company and Ocean Thermal Energy Corporation pursuant to that
certain Agreement and Plan of Merger dated of even date herewith (the “Merger
Agreement”) (including for purposes of such calculation, the shares issuable
upon exercise of this Warrant) (“Shares”).  The Shares are calculated based upon
a contemplated 1-for-4.6972 reverse stock split of the Company’s stock prior to
the closing of the Merger (the “Reverse Split”).  If the Reverse Split does not
occur or is based on a different split ratio, the Shares shall be adjusted to
reflect 1% of the fully-diluted capital stock of the Company immediately after
the closing of the Merger.
 
The exercise price per Share (the “Purchase Price”) of the warrants granted
hereby shall equal $0.003.  The Purchase Price and the number of Shares
purchasable hereunder are subject to adjustment as provided in Section 3 of this
Warrant.  This Warrant may be exercised at any time and from time to time after
the consummation of the Merger and prior to the three (3) year anniversary of
the date hereof (the “Expiration Date”).  This Warrant shall expire and be of no
further force or effect at the earlier of (i) the termination of the Merger as
set forth in Article VII of the Merger Agreement, (ii) the time when it has been
exercised, or (iii) or 5:00 p.m., New York time, on the Expiration Date.
 
1.           Exercise of Warrant.  This Warrant may be exercised in whole or in
part, at any time and from time to time by the Holder prior to the Expiration
Date by surrendering this Warrant, together with a Notice of Exercise in the
form appearing at the end hereof properly completed and duly executed by the
Holder or on behalf of the Holder by the Holder’s duly authorized
representative, to the Company at its principal executive office (or at the
office of the agency maintained for such purpose).  The Warrants may be
exercised at any time prior to expiration by providing ten (10) day notice to
the Company.


 
In the event of an exercise of this Warrant, certificates for the Shares
purchased pursuant to such exercise shall be delivered to the Holder within ten
(10) days of receipt of such notice and, unless this Warrant has been fully
exercised or has expired, a new Warrant representing the portion of the Shares,
if any, with respect to which this Warrant shall not then have been exercised
shall also be issued to the Holder within such ten day period.  Upon receipt by
the Company of this Warrant and such Notice of Exercise, together with the
applicable aggregate Purchase Price, the Holder shall be deemed to be the holder
of record of the Shares purchased pursuant to such exercise, notwithstanding
that certificates representing such Shares shall not then be actually delivered
to the Holder or that such Shares are not then set forth on the stock transfer
book of the Company.
 
C-1
 
 

--------------------------------------------------------------------------------

 
 
2.           Net Exercise.  In lieu of cash exercising this Warrant, the Holder
may elect to receive shares equal to the value of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant to the Company together
with notice of such election, in which event the Company shall issue to the
Holder hereof a number of Shares computed using the following formula:

 
 
Y (A - B)
X =           A             

 
Where:
X --           The number of Shares to be issued to the Holder.
Y --           The number of Shares purchasable under this Warrant.
A --           The fair market value of one Share.
B --           The Purchase Price (as adjusted to the date of such
calculations).


For purposes of this Section 2, the fair market value of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal for the ten (10)
trading days prior to the date of determination of fair market value (or such
shorter period of time during which such stock was traded over-the-counter or on
such exchange).  If the Shares are not traded on the over-the-counter market or
on an exchange, the fair market value shall be the price per Share that the
Company could obtain from a willing buyer for Shares sold by the Company from
authorized but unissued Shares, as such prices shall be determined in good faith
by the Company’s Board of Directors.
 
3.           Adjustments.


a.             Stock Dividends - Split Ups.  If, after the date hereof, the
number of outstanding shares of Common Stock is increased by a stock dividend
payable in shares of Common Stock, or by a split up of shares of Common Stock,
or other similar event, then, on the effective date of such stock dividend,
split up or similar event, the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
outstanding shares of Common Stock.  No fractional shares will be issued.


b.             Aggregation of Shares.  If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a consolidation, combination,
reverse stock split or reclassification of shares of Common Stock or other
similar event, then, on the effective date of such consolidation, combination,
reverse stock split, reclassification or similar event, the number of shares of
Common Stock issuable on exercise of each Warrant shall be decreased in
proportion to such decrease in outstanding shares of Common Stock.  No
fractional shares shall be issued.


c.             Adjustments in Exercise Price.  Whenever the number of shares of
Common Stock purchasable upon the exercise of the Warrants is adjusted as
described above, the Purchase Price shall be adjusted (to the nearest cent) by
multiplying such Purchase Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.


d.             Replacement of Securities upon Reorganization, etc.  In case of
any reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by adjustments described above or that solely
affects the par value of such shares of Common Stock), or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the assets or other property of
the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the Holder shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Holder would have received if such Holder had
exercised his, her or its Warrant(s) immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
stock dividends, stock splits or an aggregation of shares, then such adjustment
shall be made as described above.  The provisions relating to the adjustments in
exercise price shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.
 
C-2
 
 

--------------------------------------------------------------------------------

 
 
e.             Notices of Changes in Warrant.  Upon every adjustment of the
Purchase Price or the number of shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Holder, which notice shall
state the Purchase Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.  Upon the
occurrence of any event specified above, then, in any such event, the Company
shall give written notice to each Holder, at the last address set forth for such
holder in the warrant register, of the record date or the effective date of the
event.  Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event.


 
4.            Covenants.


 
a.           No Impairment.  The Company will not, by amendment of its charter
as in effect on the date hereof or through any reorganization, recapitalization,
transfer of all or a substantial portion of its assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed under this Warrant by the Company, but will at all times in good
faith assist in carrying out all the provisions of this Warrant and in taking
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of the Warrant against impairment. Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any shares of Common Stock obtainable upon the exercise of this Warrant and
(b) take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the exercise of this Warrant.


b.           Reservation of Shares.  So long as the Warrant shall remain
outstanding, the Company shall at all times reserve and keep available, free
from preemptive rights, out of its authorized capital stock, for the purpose of
issuance upon exercise of the Warrant, the full number of shares of Common Stock
then issuable upon exercise of the Warrant.  If the Common Stock shall be listed
on any national stock exchange, the Company at its expense shall include in its
listing application all of the shares of Common Stock issuable upon exercise of
the Warrant at any time, including as a result of adjustments in the outstanding
Common Stock or otherwise.


 
c.           Validity of Shares.  All shares of Common Stock issuable upon
exercise of this Warrant will be duly and validly issued, fully paid and
non-assessable and will be free of restrictions on transfer, other than
restrictions on transfer under applicable state and federal securities laws, and
will be free from all taxes, liens and charges in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously or
otherwise specified herein).  The Company shall take all such actions as may be
necessary to ensure that all such shares of Common Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic stock exchange upon which shares of Common Stock
may be listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).
 
d.           Notice of Certain Events.  If at any time, (1) the Company shall
declare any dividend or distribution payable to the holders of its Common Stock,
(2) the Company shall offer for subscription pro rata to the holders of Common
Stock any additional shares of capital stock of any class or any other rights,
(3) there shall be any recapitalization of the Company or consolidation or
merger of the Company with, or sale of all or substantially all of its assets
to, another corporation or business organization, or, if sooner, promptly
following any agreement to do any of the foregoing, or (4) there shall be a
voluntary or involuntary dissolution, liquidation or winding up of the Company,
then, in any one or more of such cases, the Company shall give the registered
Holder of this Warrant ten days’ prior written notice (or such other time period
set forth in the Company’s Articles of Incorporation).


 
5.            Legend.  Each certificate for Shares issued upon the exercise of
the Warrant, each certificate issued upon the direct or indirect transfer of any
Shares and each Warrant issued upon direct or indirect transfer or in
substitution for any Warrant shall be stamped or otherwise imprinted with
legends in substantially the form set forth on the face of this Warrant.
 
C-3
 
 

--------------------------------------------------------------------------------

 
 
6.           Ownership of Warrants.  The Company may treat the person in whose
name any Warrant is registered on the register kept at the principal executive
office of the Company (or at the office of the agency maintained for such
purpose) as the owner and holder thereof for all purposes, notwithstanding any
notice to the contrary.  Subject to the preceding sentence, a Warrant, if
properly assigned, may be exercised by a new holder without a new warrant first
having been issued.


 
7.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such mutilation, upon surrender of such Warrant
for cancellation at the principal executive office of the Company (or at the
office of the agency maintained for such purpose), the Company at its expense
will execute and deliver, in lieu thereof, a new Warrant of like tenor and dated
the date hereof.
 
8.           Remedies.  In the event of a breach by the Company of any of its
obligations under this Warrant, the Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant.  The Company
agrees that monetary damages would not provide adequate compensation for any
losses incurred by reason of its breach of any of the provisions of this
Warrant.
 
9.           No Liabilities or Rights as a Stockholder.  Nothing contained in
this Warrant shall be construed as imposing any liabilities on the Holder as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.  Until the exercise of this Warrant, the Holder
shall not have nor exercise any rights by virtue hereof as a stockholder of the
Company.  Notwithstanding the foregoing, in the event (a) the Company effects a
split of the Common Stock by means of a stock dividend and the Purchase Price of
and the number of Shares are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), and (b) the
Holder exercises this Warrant between the record date and the distribution date
for such stock dividend, the Holder shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.
 
10.         Permits and Taxes.  The Company shall, at its own expense, apply for
and obtain any and all permits, approvals, authorizations, licenses and orders
that may be necessary for the Company lawfully to issue the Shares on exercise
of this Warrant.  On exercise of this Warrant, the Company shall pay any and all
issuance taxes that may be payable in respect of any issuance or delivery of the
Shares.  The Company shall not, however, be required to pay, and Holder shall
pay, any tax that may be payable in respect of any transfer involved in the
issuance and delivery of the Shares in a name other than that of Holder, and no
such issuance and delivery shall be made unless and until the person requesting
such issuance shall have paid to the Company the amount of any such tax or shall
have established to the Company’s reasonable satisfaction that such tax has been
paid.


12.         Acquisition for Own Account.  The Holder is acquiring this Warrant
with its own funds, for its own account, not as a nominee or agent.  The Holder
is purchasing or will purchase this Warrant for investment for an indefinite
period and not with a view to any sale or distribution thereof, by public or
private sale or other disposition.


 
13.         Section Headings.  The section headings in this Warrant are for
convenience of reference only and shall not constitute a part hereof.
 
14.         Amendments or Waivers.  This Warrant and any term hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge,
or termination is sought.
 
15.         Counterparts.  This Warrant may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.


C-4

 
 

--------------------------------------------------------------------------------

 
 
16.         Severability.  The provisions of this Warrant will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Warrant, as applied to any party or to
any circumstance, is adjudged by a court or other governmental body not to be
enforceable in accordance with its terms, the parties agree that the court or
governmental body making such determination will have the power to modify the
provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
 
17.         Successors and Assigns.  This Warrant shall be binding upon and
inure to the benefit of the Holder and its assigns, and shall be binding upon
any entity succeeding to the Company by consolidation, merger, or acquisition of
all or substantially all of the Company’s assets.  The Company may not assign
this Warrant or any rights or obligations hereunder without the prior written
consent of the Holder.  Holder may assign this Warrant without the Company’s
prior written consent.
 
18.         Transfer.  Subject to the restrictions on transfer set forth on the
face of this Warrant, this Warrant and all rights hereunder may be transferred,
in whole or in part, upon surrender of this Warrant with a properly executed
assignment at the principal executive office of the Company.
 
19.         Governing Law.  This Warrant and the performance of the transactions
and obligations of the parties hereunder shall be construed and enforced in
accordance with and governed by the laws, other than the conflict of laws rules,
of the State of Delaware.
 
 

    TETRIDYN SOLUTIONS, INC.
 
      By:       Name: Antoinette Knapp Hempstead       Its: President          
Acknowledged and Agreed:               JPF VENTURE GROUP, INC.               By:
      Name: Jeremy P. Feakins      
Its: Chief Executive Officer
     

 
C-5
 
 

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE


 
(To be completed and signed only on
an exercise of the Warrant.)


 
TO:  TetriDyn Solutions, Inc.
 
RE:  [Specify Holder’s Warrant] (the “Warrant”)


 
1.  
The undersigned hereby elects to purchase _________ shares of ____________
pursuant to the terms of the attached Warrant.



 
 
2.  
Method of Exercise (Please initial the applicable blank):



 
 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.



 
 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 2 of the Warrant.

 

 
3.  
The undersigned hereby requests that the certificates for the Shares issuable
upon this exercise of the Warrant be issued in the name(s) and delivered to the
address(es) as follows:

 
______________________________________________________________________________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________________________________________________________________________


 
 
Dated:  ________________________________

       
  
 
Signature of Holder
         
Print Name of Holder
 



C-6
